Exhibit 10.1

 
FORM OF WARRANT
 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.
 
Dated:                      March 3,
2013                                                                                                Warrant
Number: CSW-___
 
WARRANT TO PURCHASE
COMMON STOCK
OF
VISTAGEN THERAPEUTICS, INC.


This certifies that _____________________, or its permitted assigns (each a
“Holder”), for value received, is entitled to purchase, at an exercise price
equal to $0.64 per share (the “Exercise Price”) from VISTAGEN THERAPEUTICS,
INC., a Nevada corporation (the “Company”), up to ______________ shares of fully
paid and nonassessable shares of the Company’s Common Stock, $.001 par value
(“Common Stock”).
 
Subject to the Holder’s continuous service to the Company, and in accordance
with the Vesting Schedule (as defined below), this Warrant shall be exercisable,
in whole or in part, at any time from time to time from and after the date
hereof (such date being referred to herein as the “Initial Exercise Date”) up to
and including 5:00 p.m. (Pacific Time) on March 3, 2023 (the “Expiration Date”).
 
The Warrant shall become exercisable (“Vest”) in accordance with the following
schedule (the “Vesting Schedule”): 50% of the total number of Warrants shall
Vest on April 1, 2013 (the “Vesting Start Date”); 25% of the total number of
Warrants shall Vest on the one year anniversary of the Vesting Start Date; and
25% of the total number of Warrants shall Vest on the two year anniversary of
the Vesting Start Date; provided, however, that the Warrant shall Vest in full
(i) ten (10) days preceding the closing date of the acquisition of the Company
by another entity by means of any transaction or series of related transactions
(including, without limitation, any reorganization, merger or consolidation but,
excluding any merger effected exclusively for the purpose of changing the
domicile of the Company; (ii) upon a sale of all or substantially all of the
assets of the Company by means of a transaction or series of related
transactions, unless the Company’s shareholders of record as constituted
immediately prior to such acquisition or sale will, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Company’s acquisition or sale or otherwise), hold at least 50% of the voting
power of the surviving or acquiring entity (any such transaction, a “Change of
Control”); or (iii) the consummation by the Company and a third-party of a
license or sale transaction involving at least one (1) new drug rescue variant
developed by the Company, either alone or in collaboration with one or more
third parties. The Warrants that shall have Vested under the terms hereof are
hereinafter referred to as the “Vested Portion”.
 
1.           Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part with respect to any Vested Portion, by the surrender of this
Warrant (with the Form of Subscription attached hereto duly completed and
executed) at the principal office of the Company, and by the payment to the
Company of an amount of consideration therefor equal to the Exercise Price in
effect on the date of such exercise multiplied by the number of shares of Common
Stock with respect to which this Warrant is then being exercised, payable at
such Holder's election (i) by certified or official bank check or by wire
transfer to an account designated by the Company, (ii) by "cashless exercise" in
accordance with the provisions of Section 2, but only until the date that a
registration statement under the Securities Act of 1933, as amended (“Securities
Act”) providing for the resale of the shares of Common Stock issuable upon
exercise of this Warrant has been declared effective by the Securities and
Exchange Commission, or (iii) by a combination of the foregoing methods of
payment selected by the Holder of this Warrant.

 
 

--------------------------------------------------------------------------------

 


2.           Cashless Exercise.  Notwithstanding any provisions herein to the
contrary, if (i) the arithmetic average closing bid price for a share of Common
Stock in the over-the-counter market, as reported by the OTC Bulletin Board or
other recognized securities quotation service, bureau or exchange for the five
(5) consecutive trading days ending on the date immediately preceding the date
of the Form of Subscription (“Per Share Market Value”), is greater than the
Exercise Price and (ii) a registration statement under the Securities Act
providing for the resale of the Warrant Shares has not been declared effective
by the Securities and Exchange Commission within 180 days from the date of this
Warrant, in lieu of exercising this Warrant by payment of cash, the Holder may
exercise this Warrant by a cashless exercise and shall receive the number of
shares of Common Stock equal to an amount (as determined below) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Form of Subscription in which event the Company shall issue to the
Holder a number of shares of Common Stock computed using the following formula:
 
X = Y - (A)(Y)
 
                 B
 
Where
X =
the number of shares of Common Stock to be issued to the Holder.

 
 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.

 
 
A =
the Exercise Price.

 
 
B =
the Per Share Market Value of one share of Common Stock.

 
3.           Shares to be Fully Paid; Reservation of Shares.  The Company
covenants and agrees that all shares of Common Stock which may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any shareholder and free of all taxes, liens and charges
with respect to the issue thereof.  The Company further covenants and agrees
that during the period within which the rights represented by this Warrant may
be exercised, the Company will at all times have authorized and reserved, for
the purpose of issue or transfer upon exercise of the subscription rights
evidenced by this Warrant, a sufficient number of shares of authorized but
unissued shares of Common Stock.
 
4.           Adjustment of Exercise Price and Number of Shares.  The Exercise
Price and the number of shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events described in this Section 4.  Upon each adjustment of the Exercise Price,
the Holder of this Warrant shall thereafter be entitled to purchase, at the
Exercise Price resulting from such adjustment, the number of shares obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.
 
4.1           Subdivision or Combination of Stock.  In case the Company shall at
any time subdivide its outstanding shares of Common Stock into a greater number
of shares, the Exercise Price in effect immediately prior to such subdivision
shall be proportionately reduced, and conversely, in case the outstanding shares
of the Common Stock of the Company shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.
 
 
 

--------------------------------------------------------------------------------

 
 
       4.2           Reclassification.  If any reclassification of the capital
stock of the Company shall be effected in such a way that holders of Common
Stock shall be entitled to receive stock, securities, or other assets or
property, then, as a condition of such reclassification, lawful and adequate
provisions shall be made whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of the Common Stock
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby) such shares of stock, securities or other assets or
property as may be issued or payable with respect to or in exchange for a number
of outstanding shares of such Common Stock equal to the number of shares of such
Common Stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby.  In any reclassification described
above, appropriate provision shall be made with respect to the rights and
interests of the Holder of this Warrant to the end that the provisions hereof
(including, without limitation, provisions for adjustments of the Exercise Price
and of the number of shares purchasable and receivable upon the exercise of this
Warrant) shall thereafter be applicable, as nearly as may be, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof.
 
4.3           Notice of Adjustment.  Upon any adjustment of the Exercise Price
or any increase or decrease in the number of shares purchasable upon the
exercise of this Warrant, the Company shall give written notice thereof, by
first class mail postage prepaid, addressed to the registered Holder of this
Warrant at the address of such Holder as shown on the books of the Company.  The
notice shall be signed by the Company’s chief financial officer and shall state
the Exercise Price resulting from such adjustment and the increase or decrease,
if any, in the number of shares purchasable at such price upon the exercise of
this Warrant, setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.
 
4.4           Other Notices.  If at any time:
 
(1) the Company shall declare any cash dividend upon its Common Stock;
 
(2)  there shall be a Change of Control;
 
(3)  there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company; or
 
(4)  there shall be a public offering of the Company’s equity securities;
 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up, and (b) in the case of any such Change of Control or dissolution,
liquidation, winding-up or initial public offering, at least twenty (20) days
prior written notice of the date when the same shall take place; provided,
however, that the Holder shall make a best efforts attempt to respond to such
notice as early as possible after the receipt thereof.  Any notice given in
accordance with the foregoing clause (a) shall also specify, in the case of any
such dividend, the date on which the holders of Common Stock shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (b) shall
also specify the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such Change of Control, dissolution, liquidation, winding-up, conversion or
initial public offering, as the case may be.
 
5.           No Voting or Dividend Rights.  Nothing contained in this Warrant
shall be construed as conferring upon the Holder hereof the right to vote or to
consent to receive notice as a shareholder of the Company or any other matters
or any rights whatsoever as a shareholder of the Company.  No dividends or
interest shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.

 
 

--------------------------------------------------------------------------------

 


6.           Transferability of Warrant.  This Warrant and all rights hereunder
may not be transferred, in whole or in part, until such date that this Warrant,
or any portion thereof, shall Vest according to the Vesting Schedule set forth
herein.  Any Vested Portion shall only be transferable to (i) a person who,
indirectly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Holder, or (ii) an
organization that qualifies for an exemption from federal income tax under the
terms of Section 501(c)(3) of the Internal Revenue Code.   Provided the Vested
Portion is transferable under the terms of this Section 6, the Vested Portion of
the Warrant may be transferred, without charge to the Holder hereof (except for
transfer taxes), upon the prior written consent of the Company and, thereafter,
upon surrender of this Warrant properly endorsed and compliance with the
provisions of this Warrant.  Each taker and Holder of this Warrant, by taking or
holding the same, consents and agrees that this Warrant, when endorsed in blank,
shall be deemed negotiable, and that the holder hereof, when this Warrant shall
have been so endorsed, may be treated by the Company, at the Company’s option,
and all other persons dealing with this Warrant as the absolute owner hereof for
any purpose and as the person entitled to exercise the rights represented by
this Warrant, or to the transfer hereof on the books of the Company and notice
to the contrary notwithstanding; but until such transfer on such books, the
Company may treat the registered owner hereof as the owner for all purposes.
 
7.           Lost Warrants.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
 
8.           Modification and Waiver.  Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Holder hereof.  Any amendment or
waiver affected in accordance with this Section 8 shall be binding upon the
Company and the Holder.
 
9.           Notices.  All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such holder from time
to time.
 
10.           Titles and Subtitles; Governing Law; Venue.  The titles and
subtitles used in this Warrant are used for convenience only and are not to be
considered in construing or interpreting this Warrant.  This Warrant is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the Company and the Holder.  All
disputes and controversies arising out of or in connection with this Warrant
shall be resolved exclusively by the state and federal courts located in San
Mateo County in the State of California, and each of the Company and the Holder
hereto agrees to submit to the jurisdiction of said courts and agrees that venue
shall lie exclusively with such courts.
 
11.             Definition of Warrant Shares. For purposes of this Warrant,
“Warrant Shares” shall mean the number of shares of the Company’s Common Stock
issuable upon exercise of this Warrant.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.
 
VistaGen Therapeutics, Inc.
 


 
By:                                                                
 
Its:
 


 
 [Signature Page To Warrant]
 

 
 

--------------------------------------------------------------------------------

 
 
FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 
To: VISTAGEN THERAPEUTICS, INC.
 
The undersigned, the holder of a right to purchase shares of Common Stock of
VistaGen Therapeutics, Inc. (the “Company”) pursuant to that certain Warrant to
Purchase Common Stock of VistaGen Therapeutics, Inc. Number CSW-____ (the
“Warrant”), dated as of ___________ ___, 2013 hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, __________________________ (_________) shares of Common Stock of the
Company and herewith makes payment of ________________________ Dollars
($__________) therefor in cash.
 
The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in the Subscription Agreement, dated as of __________ __, 2013, by and
among the Company and the Holder.
 
DATED:  ________________
 
[WARRANT HOLDER]
 

 
 
By:                                                      
 
Name:                                                                
 
Its:                                                      
 

 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
To:  [WARRANT HOLDER]
 
The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of _____________ pursuant to that certain Warrant to
Purchase Common Stock of VistaGen Therapeutics, Inc., number CSW-______ dated as
of ____________ ___, 2013.
 
DATED:  ________________
 


 
VistaGen Therapeutics, Inc.
 


 
By:                                                      
 
Name:
 
Its:                                                      
 


 


 
 


 




 


 


 


 

 
 

--------------------------------------------------------------------------------

 
